      CASE 0:18-cv-01636-NEB-KMM Document 173 Filed 02/21/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA


ROBIN MILLER KROENING,
                                          Court File No.: 18-cv-1636 (NEB/KMM)
                    Plaintiff,
v.

DEL MONTE FRESH PRODUCE
N.A., INC. a foreign corporation,
and THE MIDWEST BEST PRODUCE                        MEET-AND-CONFER STATEMENT
COMPANY, a foreign corporation,

                            Defendants.
And

THE MIDWEST'S BEST PRODUCE
COMPANY, a foreign corporation,

Defendant and Third-Party Plaintiff,

v.

BEACHSIDE PRODUCE, LLC,
FORTUNE GROWERS, LLC,
CH ROBINSON CO., Inc.
CALIFORNIA ARTICHOKE AND
VEGETABLE GROWERS
CORPORATION d/b/a OCEAN MIST
FARMS, INC.,

Third-Party Defendants,

And

VEGGIFRUIT, INC.,

Third-Party Defendant and Fourth-Party Plaintiff,
v.

TERRY & JOE BAKER FARMS, LLC d/b/a
BAKER FARMS,
     CASE 0:18-cv-01636-NEB-KMM Document 173 Filed 02/21/20 Page 2 of 2




Fourth-Party Defendant and
Fifth-Party Plaintiff.

v.

H & W Farms, L.L.C.,
Fifth-Party Defendant.

       Pursuant to L.R. 7.1(a)(1)(A), counsel for Plaintiff contacted defense counsel on Thursday,

February 20, 2020, prior to filing this motion, and discussed the motion with the defense on

Thursday, February 20, 2020 and on Friday, February 21, 2020. The parties reached an impasse,

warranting the Court’s involvement. Additionally, this Motion is made under Minnesota Rules of

Professional Conduct 8.3, which requires an attorney to report ethical violations to the appropriate

professional authority. Upon information and belief, this Rule is not subject to meet-and-confer

requirements.


Dated: 2/21/2020                              OFT LAW PLLC



                                              ______________________________
                                              Ryan M. Osterholm (#0390152)
                                              Lindsay Lien Rinholen (#0397560)
                                              Counsel for Plaintiff
                                              OFT Law PLLC
                                              730 2nd Ave S. Suite 810
                                              Minneapolis, MN 55402
                                              Phone: (888) 828-7087
                                              Fax: 888-239-0559
                                              Email: ryan@oftlaw.com
                                                      lindsay@oftlaw.com



                                              ATTORNEYS FOR PLAINTIFF
